  8:20-cv-00458-RGK-PRSE Doc # 6 Filed: 11/17/20 Page 1 of 2 - Page ID # 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL W. JACKSON,

                   Petitioner,                             8:20CV458

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES,

                   Respondent.


       This matter is before the court on case management. On November 3, 2020,
the court conducted an initial review of the habeas corpus petition (filing 1) and
determined the petition stated a potential due process claim. (Filing 3.) The court
ordered Respondent to file a motion for summary judgment or state court records
in support of an answer by December 18, 2020. However, it has come to the
court’s attention that the Nebraska Attorney General is not listed as an Interested
Party and, thus, has not received notice of the filing of the petition or the court’s
November 3, 2020 Memorandum and Order. See Rule 4 of the Rules Governing
Section 2254 Cases in the United States District Courts (“In every case, the clerk
must serve a copy of the petition and any order on the respondent and on the
attorney general . . . of the state involved.”). Accordingly,

      IT IS ORDERED that:

      1.     The clerk of the court is directed to add the Nebraska Attorney
General as an Interested Party and provide a copy of this order, along with copies
of the habeas petition (filing 1) and the court’s November 3, 2020 Memorandum
and Order (filing 3), to the Nebraska Attorney General.

      2.      On the court’s own motion, Respondent shall have until January 4,
2021, to file a motion for summary judgment or state court records in support of an
  8:20-cv-00458-RGK-PRSE Doc # 6 Filed: 11/17/20 Page 2 of 2 - Page ID # 25




answer. The clerk of the court is directed to set a pro se case management deadline
in this case using the following text: January 4, 2021: deadline for Respondent to
file state court records in support of answer or motion for summary judgment.

      3.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: February 3, 2021: check for
Respondents’ answer and separate brief.

     4.   The clerk of the court is directed to terminate the prior pro se case
management deadlines of December 18, 2020, and January 19, 2021.

      Dated this 17th day of November, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
